Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to Request for Continued Examination (RCE)
Acknowledgment is made of Applicant's submission of Request for Continued Examination (RCE), dated on 03/01/2021.  Claims 4, 7, 8, and 15 are cancelled. Claims 1-3, 5, 6, 9-14, and 16-20 are pending. This communication is considered fully responsive and sets forth below:  
Response to Amendment
Acknowledgment is made of Applicant's submission of amendment, dated 03/01/2021, Claims 1-3, 5, 6, 9-14, and 16-20 are pending, with claims 1, 9, and 16 being independent. This com independent. This communication is considered fully responsive and sets forth below:
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9-11, 14 and 16-18   are rejected under 35 U.S.C. 103 as being unpatentable over SUN et al US20180270022A1 in view of Peng et al US20200028618A1

Regarding claim 1, SUN et al US20180270022A1discloses An apparatus comprising: one or more processors (see claim 25. An apparatus for wireless communication, comprising: at least one processor coupled to a memory) configured to:
 negotiate with a base station for a mapping of multiple-input multiple-output (MIMO) layers to code words for use in a retransmission responsive to  a first scenario in which a first number of code block groups (CBGs) are successfully received and a second number of CBGs are to be retransmitted; 	
[0052] discuss signaling exchange ( i.e. negotiation )between a base station 502 and a UE 504 in a communication system in which various features of the proposed methods may be utilized such as, for example, use of multiple HARQ processes per slot, That is, in addition to retransmission of failed CBGs, a new TB with new/additional data of a separate/different HARQ process is transmitted, wherein an initial transmission, the base station may start with 2 TBs (e.g., TB0, TB1) associated with first HARQ process (e.g., HARQ ID=X) in a MIMO fashion, e.g., with a first MIMO transmission (i.e. a first number (MIMO) layers) , and wherein  the base station may retransmit the failed CBGs corresponding to the 2 TBs (associated with HARQ ID=X) with another one or more new/additional TBs (e.g., TB2, TB3) for new/additional data in a MIMO fashion, where the one or more new/additional TBs may be associated with a second HARQ process (e.g., HARQ ID=Y) different than the first HARQ process. For example, the failed subset of CBGs corresponding to the 2 TBs may be transmitted via a second MIMO transmission (i.e. second number of MIMO layers) that may also include the CBGs of TB2 and TB3([0058]), wherein the base station determine from the ACK/NACK feedback an indication of CBG is successfully decoded(i.e. first number of code block groups (CBGs)) and an indication which of  the CBG failed( i.e. second number of CBG) (i.e. first scenario )( see[0052]);

Examiner’s note: applicant state in his specification [0092] that multiple-input multiple-output (MIMO) layers is referred to as MIMO data streams),	

receive data in a first transmission subsequent to the negotiation, [0073],[0086],and [0092]  discuss MIMO configuration(i.e. negotiation),wherein MIMO configuration (i.e. negotiation) comprising the set of CBGs corresponds to a first TB and a second TB transmitted via a first MIMO transmission(i.e. a first number (MIMO) layers), where the first TB and the second TB may be associated with a first HARQ process),
wherein the data is organized into at least first and  second CBGs that are transmitted using a first code word and a first number of multiple-input multiple-output (MIMO) layers ( [0058]-[0059] discuss  base station may start an initial transmission with 2 TBs (e.g., TB0, TB1) to the UE , wherein  first 2 TBs (e.g., TB0, TB1) ( (i.e. a first code word) comprises  CBGs (TB0 comprises CBGs and  TB1 comprises CBGs),wherein first 2 TBs (e.g., TB0, TB1) is associated with a first MIMO transmission(i.e. a first number of multiple-input multiple-output (MIMO) layers);; 					
detect occurrence of the first scenario based on successful reception of the first CBG and failure to decode the second CBG [0048] discuss the UE 404 may send a multibit HARQ feedback, e.g., a multibit ACK/NACK feedback to the base station 40, the base station 402 properly decodes the ACK/NACK feedback, wherein ACK/NACK feedback is an  indication of CBG is successfully decoded(i.e. first CBG) and  indicating which of  the CBG failed( i.e. the second CBG) (i.e. first scenario )( see[0052]);
determine, based on the detection, to use the negotiated mapping that uses  a second number of MIMO layers for a retransmission of the second CBG in a second code word[0058] -[0059] discuss The base station is configured to retransmit the failed subset of CBGs corresponding to the 2 TBs via a second MIMO transmission (i.e. second number of MIMO layers) that may also include the CBGs of TB2 and TB3 (i.e. (The failed subset of CBGs along with one or more TB) teaches a second code word);
receive and decode, using the negotiated mapping, the second code word that includes a retransmission of the second number of layers [0058] -[0059] discuss The base station is configured to retransmit the failed subset of CBGs corresponding to the 2 TBs via a second MIMO transmission (i.e. second number of MIMO layers) that may also include the CBGs of TB2 and TB3 (i.e. (The failed subset of CBGs along with one or more TB) teaches a second code word),wherein the base station may retransmit  the CBGs, which the UE  failed to decode in the previous transmission, to the UE . The UE may receive and decode the CBGs after successful reception (see[0048]),
While SUN discloses the first number of (MIMO) layers (i.e. first MIMO transmission )for first transmission and the second number of MIMO layers(i.e. a second MIMO transmission) for retransmission, but SUN does not explicitly disclose the first number of (MIMO) layers and the second number of MIMO layers are different.
Peng et al US20200028618A1 discloses the first number of (MIMO) layers and the second number of MIMO layers are different [0013] the CBG that needs to be retransmitted is mapped to layers included in M layer groups(i.e. second number of layers)   in the N layer groups (i.e. first number of layers),wherein M is a positive integer and   2≤M≤N.	(i.e. M layer groups(i.e. second number of layers) is different than the N layer groups (i.e. first number of layers) )													It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of SUN to  include the first number of (MIMO) layers and the second number of MIMO layers are different,as taught by Peng, in order to optimize transmission performance of an entire communications system.

Regarding claim 9, SUN et al US20180270022A1discloses   A method, comprising: negotiating, by a base station with a mobile device, for a mapping of multiple-input multiple-output (MIMO) layers to code words for us in a retransmission responsive to  a first scenario in which a first number of code block groups (CBGs) are successfully received and a second number of CBGs are to be retransmitted [0052] discuss signaling exchange ( i.e. negotiation )between a base station 502 and a UE 504 in a communication system in which various features of the proposed methods may be utilized such as, for example, use of multiple HARQ processes per slot, That is, in addition to retransmission of failed CBGs, a new TB with new/additional data of a separate/different HARQ process is transmitted, wherein an initial transmission, the base station may start with 2 TBs (e.g., TB0, TB1) associated with first HARQ process (e.g., HARQ ID=X) in a MIMO fashion, e.g., with a first MIMO transmission (i.e. a first number (MIMO) layers) , and wherein  the base station may retransmit the failed CBGs corresponding to the 2 TBs (associated with HARQ ID=X) with another one or more new/additional TBs (e.g., TB2, TB3) for new/additional data in a MIMO fashion, where the one or more new/additional TBs may be associated with a second HARQ process (e.g., HARQ ID=Y) different than the first HARQ process. For example, the failed subset of CBGs corresponding to the 2 TBs may be transmitted via a second MIMO transmission (i.e. second number of MIMO layers) that may also include the CBGs of TB2 and TB3([0058]), wherein the base station determine from the ACK/NACK feedback an indication of CBG is successfully decoded(i.e. first number of code block groups (CBGs)) and an indicatinn which of  the CBG failed( i.e. second number of CBG) (i.e. first scenario )( see[0052]);

Examiner’s note: applicant state in his specification [0092] that multiple-input multiple-output (MIMO) layers is referred to as MIMO data streams);
transmitting data in a first transmission [0073],[0086],and [0092]  discuss MIMO configuration(i.e. negotiation),wherein MIMO configuration (i.e. negotiation) comprising the set of CBGs corresponds to a first TB and a second TB transmitted via a first MIMO transmission(i.e. a first number (MIMO) layers), where the first TB and the second TB may be associated with a first HARQ process), wherein the data is organized into at least first and  [0058]-[0059] discuss  base station may start an initial transmission with 2 TBs (e.g., TB0, TB1) to the UE , wherein  first 2 TBs (e.g., TB0, TB1) ( (i.e. a first code word) comprises  CBGs (TB0 comprises CBGs and  TB1 comprises CBGs),wherein first 2 TBs (e.g., TB0, TB1) is associated with a first MIMO transmission(i.e. a first number of multiple-input multiple-output (MIMO) layers); 
detecting occurrence of the first scenario based on successful reception of the first CBG and failure of decoding for the second CBG[0048] discuss the UE 404 may send a multibit HARQ feedback, e.g., a multibit ACK/NACK feedback to the base station 40, the base station 402 properly decodes the ACK/NACK feedback, wherein ACK/NACK feedback is an  indication of CBG is successfully decoded(i.e. first CBG) and  indicating which of  the CBG failed( i.e. the second CBG) (i.e. first scenario )( see[0052]); 
determining , based on the detection, to use the negotiated mapping that uses a second number of MIMO layers for a retransmission of the second CBG in a second code word([0058] -[0059] discuss The base station is configured to retransmit the failed subset of CBGs corresponding to the 2 TBs via a second MIMO transmission (i.e. second number of MIMO layers) that may also include the CBGs of TB2 and TB3 (i.e. (The failed subset of CBGs along with one or more TB) teaches a second code word); and 							transmitting the second code word that includes a retransmission of the second CBG using the second number of layers([0058] -[0059] discuss The base station is configured to retransmit the failed subset of CBGs corresponding to the 2 TBs via a second MIMO transmission (i.e. second number of MIMO layers) that may also include the CBGs of TB2 and TB3 (i.e. (The failed subset of CBGs along with one or more TB) teaches a second code wherein the base station may retransmit  the CBGs, which the UE  failed to decode in the previous transmission, to the UE . The UE may receive and decode the CBGs after successful reception (see[0048]),
While SUN discloses the first number of (MIMO) layers (i.e. first MIMO transmission )for first transmission and the second number of MIMO layers(i.e. a second MIMO transmission) for retransmission, but SUN does not explicitly disclose the first number of (MIMO) layers and the second number of MIMO layers are different.
Peng et al US20200028618A1 discloses the first number of (MIMO) layers and the second number of MIMO layers are different [0013] the CBG that needs to be retransmitted is mapped to layers included in M layer groups(i.e. second number of layers)   in the N layer groups (i.e. first number of layers),wherein M is a positive integer and   2≤M≤N.	(i.e. M layer groups(i.e. second number of layers) is different than the N layer groups (i.e. first number of layers) )													It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of SUN to  include the first number of (MIMO) layers and the second number of MIMO layers are different,as taught by Peng, in order to optimize transmission performance of an entire communications system.

Regarding claim 16, SUN et al US20180270022A1discloses a non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations comprising: 
negotiating with a base station for a mapping of multiple-input multiple-output (MIMO) layers to code words for use in a retransmission responsive to a first scenario in which a first re to be retransmitted[0052] discuss signaling exchange ( i.e. negotiation )between a base station 502 and a UE 504 in a communication system in which various features of the proposed methods may be utilized such as, for example, use of multiple HARQ processes per slot, That is, in addition to retransmission of failed CBGs, a new TB with new/additional data of a separate/different HARQ process is transmitted, wherein an initial transmission, the base station may start with 2 TBs (e.g., TB0, TB1) associated with first HARQ process (e.g., HARQ ID=X) in a MIMO fashion, e.g., with a first MIMO transmission (i.e. a first number (MIMO) layers) , and wherein  the base station may retransmit the failed CBGs corresponding to the 2 TBs (associated with HARQ ID=X) with another one or more new/additional TBs (e.g., TB2, TB3) for new/additional data in a MIMO fashion, where the one or more new/additional TBs may be associated with a second HARQ process (e.g., HARQ ID=Y) different than the first HARQ process. For example, the failed subset of CBGs corresponding to the 2 TBs may be transmitted via a second MIMO transmission (i.e. second number of MIMO layers) that may also include the CBGs of TB2 and TB3([0058]), wherein the base station determine from the ACK/NACK feedback an indication of CBG is successfully decoded(i.e. first number of code block groups (CBGs)) and an indicatinn which of  the CBG failed( i.e. second number of CBG) (i.e. first scenario )( see[0052]);

Examiner’s note: applicant state in his specification [0092] that multiple-input multiple-output (MIMO) layers is referred to as MIMO data streams),	

[0073],[0086],and [0092]  discuss MIMO configuration(i.e. negotiation),wherein MIMO configuration (i.e. negotiation) comprising the set of CBGs corresponds to a first TB and a second TB transmitted via a first MIMO transmission(i.e. a first number (MIMO) layers), where the first TB and the second TB may be associated with a first HARQ process),, 
wherein the data is organized into at least first and second CBGs that are transmitted using a first code word and a first number of multiple-input multiple-output (MIMO) layers( [0058]-[0059] discuss  base station may start an initial transmission with 2 TBs (e.g., TB0, TB1) to the UE , wherein  first 2 TBs (e.g., TB0, TB1) ( (i.e. a first code word) comprises  CBGs (TB0 comprises CBGs and  TB1 comprises CBGs),wherein first 2 TBs (e.g., TB0, TB1) is associated with a first MIMO transmission(i.e. a first number of multiple-input multiple-output (MIMO) layers); detecting occurrence of the first scenario based on successful reception of the first CBG and failure to decode the second CBG[0048] discuss the UE 404 may send a multibit HARQ feedback, e.g., a multibit ACK/NACK feedback to the base station 40, the base station 402 properly decodes the ACK/NACK feedback, wherein ACK/NACK feedback is an  indication of CBG is successfully decoded(i.e. first CBG) and  indicating which of  the CBG failed( i.e. the second CBG) (i.e. first scenario )( see[0052]);
 determining, based on the detection, to use the negotiated mapping that uses a second number of MIMO layers for a retransmission of the second CBG in a second code word[0058] -[0059] discuss The base station is configured to retransmit the failed subset of CBGs corresponding to the 2 TBs via a second MIMO transmission (i.e. second number of MIMO layers) that may also include the CBGs of TB2 and TB3 (i.e. (The failed subset of CBGs along with one or more TB) teaches a second code word);and 
[0058] -[0059] discuss The base station is configured to retransmit the failed subset of CBGs corresponding to the 2 TBs via a second MIMO transmission (i.e. second number of MIMO layers) that may also include the CBGs of TB2 and TB3 (i.e. (The failed subset of CBGs along with one or more TB) teaches a second code word),wherein the base station may retransmit  the CBGs, which the UE  failed to decode in the previous transmission, to the UE . The UE may receive and decode the CBGs after successful reception (see [0048]),
While SUN discloses the first number of (MIMO) layers (i.e. first MIMO transmission )for first transmission and the second number of MIMO layers(i.e. a second MIMO transmission) for retransmission, but SUN does not explicitly disclose the first number of (MIMO) layers and the second number of MIMO layers are different.
Peng et al US20200028618A1 discloses the first number of (MIMO) layers and the second number of MIMO layers are different [0013] the CBG that needs to be retransmitted is mapped to layers included in M layer groups(i.e. second number of layers)   in the N layer groups (i.e. first number of layers),wherein M is a positive integer and   2≤M≤N.	(i.e. M layer groups(i.e. second number of layers) is different than the N layer groups (i.e. first number of layers) )													It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of SUN to  include the first number of (MIMO) layers and the second number of MIMO layers are different,as taught by Peng, in order to optimize transmission performance of an entire communications system.

Regarding claim 2 and 17, the combination SUN and Peng discloses all the features with respect to the claims 1 and 16, respectively.
SUN further discloses wherein the one or more processors are further configured to transmit control data [0037] discuss UE to perform initial system access by sending  The PUCCH carries uplink control information (UCI), such as scheduling requests ( i.e. control data), prior to receiving the second code word, indicating successful reception of the first CBG and failure to receive the second CBG (fig. 6: step 612, and [0063] ) and  ( ([0058]-[0059] discuss at the receiving UE, the UE may fail to decode some CBGs corresponding to each of the 2 TBs and request retransmission of the CBGs that failed decoding. 
Regarding claim 3, 14 and 18, the combination SUN and Peng discloses all the features with respect to the claims 1, 9 and 16, respectively.							SUN further discloses wherein the second code word includes a third CBG that is not a retransmission [0053] discuss the additional transport block may include CBGs corresponding to new data that was not in the initial (previous) transmission

Regarding claim 10, the combination SUN and Peng discloses all the features with respect to the claim 9.
SUN further discloses wherein the detection is based on a number of retransmitted CBGs (fig. 6: step 612 and 614, and [0063] discuss the UE fails to decode 4 CBGs of the initial transmission. For example, the UE 604 may determine that 4 CBGs out of 12 failed a CRC check. The UE may send an ACK/NACK feedback  including a CBG mask/bitmap to ACK/NACK the decoded CBGs indicating which CBGs were successfully decoded and which failed decoding. The indication for failed CBGs may also convey that the UE needs the failed CBGs to be retransmitted. Wherein the CBG bitmap is shown as “111100010111” where 1 in the CBG bitmap indicates that the corresponding CBG is successfully decoded and 0 indicates that the corresponding CBG is not decoded and need to be retransmitted; the base station may determine from the CBG bitmap “111100010111” that the 5th, 6th, 7th and the 9th CBGs are not properly decoded and need to be retransmitted. Accordingly, the base station 602 may send a retransmission 614 with 4 CBGs (see fig. 6: step 614)).

Regarding claim 11, the combination SUN and Peng discloses all the features with respect to the claim 9.											SUN further discloses	transmitting the negotiated mapping in downlink control information[0052] discuss signaling exchange ( i.e. negotiation )between a base station 502 and a UE 504 in a communication system in which various features of the proposed methods may be utilized such as, for example, use of multiple HARQ processes per slot, That is, in addition to retransmission of failed CBGs, a new TB with new/additional data of a separate/different HARQ process is transmitted, wherein an initial transmission, the base station may start with 2 TBs (e.g., TB0, TB1) associated with first HARQ process (e.g., HARQ ID=X) in a MIMO fashion, e.g., with a first MIMO transmission (i.e. a first number (MIMO) layers) , and wherein  the base station may retransmit the failed CBGs corresponding to the 2 TBs (associated with HARQ ID=X) with another one or more new/additional TBs (e.g., TB2, TB3) for new/additional data in a MIMO fashion, where the one or more new/additional TBs may be associated with a second HARQ process (e.g., HARQ ID=Y) different than the first HARQ process. For example, the failed subset of CBGs corresponding to the 2 TBs may be transmitted via a second MIMO transmission (i.e. second number of MIMO layers) that may also include the CBGs of TB2 and TB3([0058]), wherein the base station determine from the ACK/NACK feedback an indication of CBG is successfully decoded(i.e. first number of code block groups (CBGs)) and an indication which of  the CBG failed( i.e. second number of CBG) (i.e. first scenario )( see[0052]);

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SUN et al US20180270022A1 in view of Peng et al US20200028618A1 in view of Tao et al US 20100115365 A1

Regarding claims 5, 12 and 19, the combination SUN and Peng discloses all the features with respect to the claims 1, 9 and 16, respectively.
SUN does not disclose wherein the second number of layers is smaller than the first number of layers and the retransmission uses a smaller number of resource elements than the first transmission.
Peng et al US20200028618A1 discloses the second number of layers is smaller than the first number of layers[0013] the CBG that needs to be retransmitted is …mapped to layers included in M layer groups(i.e. second number of layers)   in the N layer groups (i.e. first number of layers),wherein M is a positive integer and   2≤M≤N.					It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of SUN to the second number of layers is smaller than the first number of layers as taught by Peng, in order to optimize transmission performance of an entire communications system.

Tao et al US 20100115365 A1 discloses the retransmission uses a smaller number of resource elements than the first transmission ([0036] a connection bandwidth granted (i.e. number of resource elements) for the retransmission may be smaller than the connection bandwidth granted for the first transmission…).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of the combination of SUN and Peng to the retransmission uses a smaller number of resource elements than the first transmission as taught by Tao, in order to avoid waste of bandwidth resources.

Claims  6,13and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SUN et al US20180270022A1 in view of Peng et al US20200028618A1 in view of Park US 20120147833 A1 in view of Lohr et al US 20110223924 A1

Regarding claim 6,13and 20, he combination SUN and Peng discloses all the features with respect to the claims 1, 9 and 16, respectively.
The combination SUN and Peng does not disclose wherein the second number of layers is greater than the first number of layers and the retransmission uses a smaller number of symbols than the first transmission.
Park US 20120147833 A1 discloses wherein the second number of layers is greater than the first number of layers [0081] discusses the retransmission is using 4 layer which greater than 2 layer which has been used in the first transmission).

The combination of SUN and Park does not disclose the retransmission uses a smaller number of symbols than the first transmission.
Lohr et al US 20110223924 A1 discloses the retransmission uses a smaller number of symbols than the first transmission ([0027] request only a small piece of information for the next retransmission (smaller number of code-bits/symbols than in previous transmission) to be transmitted …).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of the combination of SUN and Peng to the retransmission uses a smaller number of symbols than the first transmission as taught by Lohr, in order to perform dynamic link adaptation by controlling the amount of information to be retransmitted.

Response to Remarks/Arguments				
Applicant’s argument.
Applicant argued that the references cited does not teach or suggest "negotiate with a base station for a mapping of multiple-input multiple-output (MIMO) layers to code words for use in a retransmission responsive to a first scenario in which a first number of code block groups (CBGs) are successfully received and a second number of CBGs are to be retransmitted" and  "determine, based on the detection [of the first scenario] to use the negotiated mapping that uses a second, different number of MIMO layers for a retransmission of the second CBG in a second code word" as recited in amended claim 1.
Examiner’s answer:	
Examiner respectively disagree with the applicant for the following reasons
Sun discloses "negotiate with a base station for a mapping of multiple-input multiple-output (MIMO) layers to code words for use in a retransmission responsive to a first scenario in which a first number of code block groups (CBGs) are successfully received and a second number of CBGs are to be retransmitted" in [0052] base station exchange signaling (i.e. negotiation) with UE regarding the use  of multiple HARQ processes and the retransmission of failed CBGs, a new TB with new/additional data of a separate/different HARQ process is transmitted, wherein the initial transmission of 2 TBs (e.g., TB0, TB1  is using the  first HARQ process (e.g., HARQ ID=X) in a MIMO fashion, e.g., with a first MIMO transmission (i.e. a first number (MIMO) layers) and retransmission  the failed CBGs corresponding to the 2 TBs (associated with HARQ ID=X) with another one or more new/additional TBs (e.g., TB2, TB3) for new/additional data in a MIMO fashion, is using  second HARQ process (e.g., HARQ ID=Y) different than the first HARQ process where the one or more new/additional TBs may be associated with a second HARQ process (e.g., HARQ ID=Y) e.g., with a second MIMO transmission (i.e. second number of MIMO layers) different than the first HARQ process(see[0058]) and furthermore sun discloses in [0052] the base station determine from the ACK/NACK feedback  an indication of CBG is successfully decoded(i.e. first number of code block groups (CBGs)) and an indication which of  the CBG failed( i.e. second number of CBG) (i.e. first scenario )( see[0052]);
Sun further  discloses "determine, based on the detection [of the first scenario] to use the negotiated mapping that uses a second, number of MIMO layers for a retransmission of the second CBG in a second code word" [0052] the base station determine from the ACK/NACK 
While the combination SUN discloses the first number of (MIMO) layers (i.e. first MIMO transmission) for first transmission and the second number of MIMO layers(i.e. a second MIMO transmission) for retransmission, but the combination of KO and SUN does not explicitly disclose the first number of (MIMO) layers and the second number of MIMO layers are different.
Peng et al US20200028618A1 discloses the first number of (MIMO) layers and the second number of MIMO layers are different [0013] the CBG that needs to be retransmitted is 
mapped to layers included in M layer groups(i.e. second number of layers)   in the N layer groups (i.e. first number of layers),wherein M is a positive integer and   2≤M≤N.	(i.e. M layer groups(i.e. second number of layers) is different than the N layer groups (i.e. first number of layers) ).
Based on the fact, Examiner respectfully disagrees that the prior art cited does not teach the limitation of the independent claim 1, as argued by applicants. The other independent claims recite features analogous to those of Claim 1, the cited passages teach the other independent claims, as well .Furthermore, the cited passages teach dependent claims, as well.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDELTIF AJID/Examiner, Art Unit 2478   

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478